Exhibit 10.24
FIRST AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Amendment (this “Amendment”) is made and entered into as of March 6,
2008, by and between American Medical Systems Holdings, Inc., a Delaware
corporation (“Parent Corporation”), on its behalf and on behalf of all of its
Affiliates (collectively, and if the context requires, each individually,
referred to herein as the “Company”), with an address at 10700 Bren Road West,
Minnetonka, Minnesota 55343, and                      (the “Executive”).
R E C I T A L S
     WHEREAS, Company and Executive entered into a Change in Control Severance
Agreement, dated as of April 2, 2007 (the “CIC Severance Agreement”);
     WHEREAS, the parties hereto desire to amend the CIC Severance Agreement to
make changes that are necessary or desirable to reflect the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, as set forth
herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto hereby agree as follows:
A. CHANGE IN CONTROL SEVERANCE AGREEMENT AMENDMENTS

  1.  
Section 2 of the CIC Severance Agreement is amended and restated in its entirety
to read as follows:

  2.  
Benefits upon a Change in Control Termination. The Executive will become
entitled to the benefits described in this Section 2 on account of a Termination
of Employment if and only if (i) the Company terminates the Executive’s
employment for any reason other than for Cause, or the Executive terminates the
Executive’s employment with the Company for Good Reason, and (ii) the
Termination of Employment occurs either within the period beginning on the date
of a Change in Control and ending on the last day of the first full calendar
month following the first anniversary date of the Change in Control or prior to
a Change in Control if the Executive’s Termination of Employment was either a
condition of the Change in Control or was at the request or insistence of a
Person related to the Change in Control.
    (a)  
Cash Payment. Subject to Section 2(d), not more than 10 days following the Date
of Termination, or, if later, not more than 10 days following the date of the
Change in Control, the Company will make a lump-sum cash payment to the
Executive in an amount equal to [COO and CFO: one and one-half times; other
executives: one times] the sum of (i) the Executive’s Base Pay, plus (ii) 100%
of the Executive’s target bonus established for the year during which the Change
in Control occurs.
    (b)  
Definitions. For purposes of this section, the “Continuation Period” is the
period beginning on the Executive’s Date of Termination and ending on (x) the
last day of the 12th month that begins after the Executive’s Date of Termination
or, if earlier, (y) the date after the Executive’s Date of Termination on which
the Executive first becomes eligible to participate as an employee in a plan of
another employer providing group health and dental benefits to the Executive and
the Executive’s eligible family members and dependents, which plan does not
contain any exclusion or limitation with respect to any pre-existing condition
of the Executive or any eligible family member or dependent who would otherwise
be covered under the Company’s plan but for this clause (y).
    (c)  
Group Health Plans. If the Executive elects COBRA coverage under the Company’s
group health and/or dental plans, then for each month of the Continuation
Period, the Company will pay the Executive an amount equal to the excess of
(i) the portion of the monthly cost for the Executive’s coverage under the
Company’s group health and/or dental plans that was borne by the Company
immediately prior to the Executive’s Termination of Employment or, if greater,
immediately prior to the Change in Control (subject to the rule for coverage
changes discussed below) over (ii) the portion of the monthly cost for the
Executive’s coverage under the Company’s group health and/or dental plans that
is borne by the Company during the Continuation Period. The Executive’s coverage
will be deemed to include any Company contribution to a Health Savings Account
(or similar arrangement) for

 



--------------------------------------------------------------------------------



 



     
the Executive. If the level of the Executive’s coverage changes during the
Continuation Period, as, for example, from single to family coverage or to no
coverage, the amount which the Company shall pay will be determined as if the
new coverage level had been the level of coverage in effect immediately prior to
the Termination of Employment or Change in Control, as the case may be. The
Executive shall be entitled to elect health care continuation coverage under the
Company’s group health and/or dental plans for up to 12 months beyond the end of
the 18-month COBRA period if he or she has not become eligible to participate as
an employee in a plan of another employer providing group health and dental
benefits to the Executive and the Executive’s eligible family members and
dependents, which plan does not contain any exclusion or limitation with respect
to any pre-existing condition of the Executive or any eligible family member or
dependent who would otherwise be covered under the Company’s plan but for this
clause. If COBRA continuation coverage is not available to the Executive during
any portion of the Continuation Period (other than by reason of his or her
failure to elect COBRA continuation coverage or to pay the required premiums for
such coverage), the Company will provide comparable medical benefits pursuant to
an alternative arrangement, such as an individual medical insurance contract,
and such alternative benefits will be treated as part of the Company’s health
and/or dental plan. Any reimbursement made under this Section 2(c) shall be made
on or before the last day of the calendar year following the calendar year in
which any continuation coverage payment was incurred.
    (d)  
Life Insurance. In addition, during each month of the Continuation Period, the
Executive shall be entitled to receive life insurance coverage substantially
equivalent to the coverage Executive had on the day immediately prior to his or
her Termination of Employment, including coverage then in effect for Executive’s
spouse and dependents. Executive shall be required to pay no more for such life
insurance than Executive paid as an active employee immediately before his or
her Termination of Employment. In order to continue life insurance coverage,
Executive must timely elect continuation or the portability option available
under the Company’s group life insurance policy or policies and pay the full
premium for such coverage following Termination of Employment. The Company will
reimburse Executive at least quarterly for the amount by which such life
insurance premium exceeds the amount Executive paid for such coverage as an
active employee immediately prior to his or her Termination of Employment, and
in all events reimbursement shall be made on or before the last day of the
calendar year following the calendar year in which the premium was incurred.
    (e)  
Tax Gross-Up. To the extent the Executive incurs a tax liability (including
foreign, federal, state and local taxes) in connection with a benefit provided
pursuant to Section 2(c) which the Executive would not have incurred had the
Executive been an active employee of the Company participating in the Company’s
group health and dental plans, the Company will make a payment to the Executive
in an amount equal to such tax liability plus an additional amount sufficient to
permit the Executive to retain a net amount after all taxes equal to the initial
tax liability in connection with the benefit. The payment pursuant to this
Section 2(e) will be made within ten (10) days after the Executive’s remittal of
a written request for payment accompanied by a statement indicating the basis
for and amount of the Executive’s tax liability, but in no event later than
December 31 of the calendar year next following the calendar year in which the
related taxes are remitted to the appropriate taxing authority.
    (f)  
Six Month Suspension for Specified Key Employees. Notwithstanding the foregoing,
if, at the time of his or her Termination of Employment, the Executive is a
Specified Employee, then any payment under Section 2(a) shall be suspended and
not made until the first day after the end of the six (6) month period following
the Executive’s Termination of Employment, or, if earlier, upon the Executive’s
death. If any such suspended payment is not made within 10 days of the end of
such six month period, the Company will pay the Executive interest, at an annual
rate equal to the applicable Federal rate (AFR) determined under Code section
1274(d) in effect for each month, from the date of Termination of Employment
through the date of payment.

  2.  
Section 4 of the CIC Severance Agreement is amended and restated in its entirety
to read as follows:

  4.  
Gross-Up Payments. If the Executive becomes entitled to payments and benefits
following a Change in Control under Section 2 or the vesting of any stock
options accelerate following a Change in Control under Section 3, any stock
option agreement or certificate or otherwise, the Company will cause its
independent auditors promptly to review, at the Company’s sole expense, the
applicability of Code

 



--------------------------------------------------------------------------------



 



     
Section 4999 to any payment or distribution of any type by the Company to or for
the Executive’s benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement, any stock option agreement or
certificate or otherwise (the “Total Payments”). If the auditor determines that
the Total Payments result in an excise tax imposed on the Executive by Code
Section 4999 or any comparable state or local law (such excise tax referred to
as the “Excise Tax”), the Company will make an additional cash payment (a
“Gross-Up Payment”) to the Executive equal to an amount such that after payment
by the Executive of all the taxes imposed on the Executive, including any Excise
Tax, as a result of the Gross-Up Payment, the Executive would retain an amount
of the Gross-Up Payment equal to the Excise Tax as a result of the Total
Payments. If no determination of the Excise Tax is made by the Company’s
auditors prior to the time the Executive is required to file a tax return
reflecting the Total Payments, the Executive will be entitled to receive from
the Company a Gross-Up Payment calculated on the basis of the Excise Tax the
Executive reported in such tax return. The payment(s) pursuant to this Section 4
will be made within ten (10) days after the Executive’s remittal of a written
request for payment accompanied by a statement indicating the basis for and the
amount of the Executive’s actual tax liability. If any tax authority determines
that a greater Excise Tax should be imposed upon the Total Payments than is
determined by the Company’s independent auditors or reflected in the Executive’s
tax return pursuant to this Section 4, the Executive will be entitled to receive
from the Company the full Gross-Up Payment calculated on the basis of the amount
of Excise Tax determined to be payable by such tax authority within ten
(10) days after the Executive notifies the Company of such determination.
Notwithstanding the foregoing, reimbursement of the Gross-Up Payment will be
made not later than the end of the calendar year next following the calendar
year in which the Executive remits the related taxes to the appropriate taxing
authority (either directly or through tax withholdings), provided if an
additional Gross-Up Payment is payable following an audit or litigation and no
additional taxes are remitted by the Executive, reimbursement by the Company
shall be made by the end of the calendar year next following the calendar year
in which the audit is completed or there is a final nonappealable settlement or
other resolution of the litigation. Notwithstanding any other provision of this
Section 4, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of the Gross-Up Payment and the
Executive hereby consents to such withholding.

  3.  
Section 5 of the CIC Severance Agreement is amended by deleting the final
sentence of such Section.
    4.  
Section 7(l) of the CIC Severance Agreement is amended and restated to read as
follows:

  (l)  
Late Payments. Except as provided under Section 2(f), benefits not paid under
this Agreement when due will accrue interest at the rate of 10% per year, or, if
lesser, the maximum rate permitted under applicable law, and shall be paid on
the 5th day of the month next following the month during which such interest
accrued.

  5.  
Exhibit A, Definitions, is amended by amending and restating Section 17 to read
as follows:

  17.  
The Executive is a “Specified Employee” if on the date of his or her Termination
of Employment he or she is a “key employee” (defined below), and the Company or
any Affiliate has stock that is publicly traded on an established securities
market within the meaning of such term under Section 409A(a)(2)(B) of the Code.
For this purpose, Executive is a “key employee” during the 12-month period
beginning on the April 1 immediately following a calendar year, if he or she was
employed by the Company or any Affiliate and satisfied, at any time during such
preceding calendar year, the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the regulations issued thereunder
and disregarding Section 416(i)(5) of the Code). The Executive will not be
treated as a Specified Employee if he or she is not required to be treated as a
Specified Employee under Treasury Regulations issued under Section 409A of the
Code.

  6.  
Exhibit A, Definitions, is amended by amending and restating Section 19 to read
as follows:

  19.  
“Termination of Employment” means a termination of Executive’s employment
relationship with the Company and all Affiliates or such other change in the
Executive’s employment relationship with the Company and all Affiliates that
would be considered a “separation from service” under Section 409A of the Code.
The Executive’s employment relationship will be treated as remaining intact
while the

 



--------------------------------------------------------------------------------



 



     
Executive is on a military leave, a sick leave or other bona fide leave of
absence (pursuant to which there is a reasonable expectation that the Executive
will return to perform services for the Company or an Affiliate) but only if the
period of such leave does not exceed six (6) months, or if longer, so long as
the Executive retains a right to reemployment by the Company or an Affiliate
under applicable statute or by contract, provided, however, where the
Executive’s leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months and such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence may be substituted for such six (6) month period of
absence. In all cases, the Executive’s Termination of Employment must constitute
a “separation from service” under Section 409A of the Code and any “separation
from service” under Section 409A of the Code shall be treated as a Termination
of Employment.

  B.  
MISCELLANEOUS
    1.  
No Other Amendment. Except as set forth herein, the CIC Severance Agreement
shall remain in full force and effect in accordance with its terms.
    2.  
Acknowledgement of Reasonableness and Enforceability. The Executive acknowledges
the legitimate Company interests which the Restrictions set forth in Section 6
of the CIC Severance Agreement (“Restrictions”) are designed to protect. The
Executive further agrees that the Restrictions set forth in Section 6 of the CIC
Agreement are reasonable in their scope and duration, and are supported by
adequate consideration, including but not limited to the benefits contained in
the CIC Severance Agreement, this Amendment, participation in the American
Medical Systems, Inc. 2008 Executive Variable Incentive Plan and the grant of
stock options on the date hereof. The Executive agrees that he/she will fully
comply with those Restrictions, in accordance with their terms.
    3.  
Definitions. All capitalized terms that are not defined herein shall be as
defined in the CIC Severance Agreement.
    4.  
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Facsimile execution and delivery of this
Agreement shall be legal, valid and binding execution and delivery for all
purposes.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                      AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.  
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
   
 
       
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
    EXECUTIVE  
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
   
 
       
 
   
 
  [Name of Executive]  
 

 